UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4800

MELVIN TYRONE COST,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CR-98-119)

Submitted: July 27, 2000

Decided: August 4, 2000

Before MURNAGHAN, WILKINS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Rodolfo Cejas, II, RODOLFO CEJAS, II & ASSOCIATES, Norfolk,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
James Ashford Metcalfe, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Melvin Tyrone Cost appeals his sentence of 96 months' imprison-
ment following his guilty plea to being a felon in possession of a fire-
arm, in violation of 18 U.S.C.A. § 922(g)(1) (West 2000).
Specifically, he alleges the district court erred by enhancing his sen-
tence under U.S. Sentencing Guidelines Manual § 22.1(b)(5) (1998).
Finding no error, we affirm.

Norfolk police officers responded to a call regarding drug traffick-
ing on a particular street in July 1998. Upon arrival, the officers wit-
nessed Cost engage in a drug transaction. Cost entered a vehicle,
attempted to drive away, and was stopped by the police. As Cost
exited the car, the police observed him attempt to throw to the ground
what was subsequently identified as heroin. A search of Cost uncov-
ered a loaded .38 caliber handgun and five extra rounds of ammuni-
tion in Cost's right pants pocket.

At sentencing, the district court, over Cost's objection, applied a
four-level enhancement for possessing a firearm in connection with
another felony offense pursuant to USSG § 22.1(b)(5). Cost asserts on
appeal that the court improperly required only that he possess the fire-
arm in order to apply the enhancement.

Because Cost's appeal involves mixed questions of law and fact
regarding application of the Sentencing Guidelines, we review the
district court's decision with due deference. See United States v. Bos-
tic, 168 F.3d 718, 724 (4th Cir.), cert. denied, 527 U.S. 1029, 67
U.S.L.W. 3772 (1999). It is undisputed that Cost possessed a firearm
and that a drug transaction transpired directly before Cost's arrest.
Therefore, the issue was whether the district court correctly concluded
Cost possessed the firearm "in connection with" the drug transaction.
See USSG § 2K2.1(b)(5). We find the district court properly applied
the enhancement. The court noted Cost had a loaded firearm in his
pants pocket when he engaged in a drug transaction and that there is
a well-established nexus between distribution of narcotics and fire-
arms. See United States v. White, 875 F.2d 427, 433 (4th Cir. 1989)
(recognizing weapons have become tools of the trade in illegal narcot-

                    2
ics operations). We find no error in the district court's conclusion that
Cost possessed the firearm for his personal use and to facilitate the
commission of a drug trafficking offense.

Accordingly, we affirm Cost's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     3